DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Claims 1-9 in the reply filed on 07/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lorch (US 2015/0088099), in view of Eaton (WO 2014/081570 A1).  A Wikipedia definition of the term “Cuboid” is provided as evidence.
Regarding Claim 1, Lorch discloses a set of devices configured to retain a dispenser of liquid (An eye drop assist apparatus; Abstract), the set comprising: 
an active device (first nasal locator 56; para [0026]; Figs. 2-5) and a passive device (second nasal locator 58; para [0026]), each of the active (first nasal locator 56) and passive devices (second nasal locator 58) comprising: 
a base (first concave abutment 68 for the first locator 56; para [0031]; Figs. 2-5; , and second concave abutment 70 for the second nasal locator 58; para [0032]; Figs. 2-5) with a top side (top sides of first concave abutment 68, second concave abutment 70; para [0031]-[0032]; Fig. 5) and a bottom side (bottom sides of first concave abutment 68, second concave abutment 70; Fig. 5), the base (first concave abutment 68, second concave abutment 70; Fig. 5) having first (first inside member 72, second inside member 78; para [0031]-[0032]; Fig. 5) and second base ends (first outside member 74, second outside member 80; para [0031]-[0032]; Fig. 5); 
a holder body (right and left portions of holder 38; para [0026]; Figs. 2-5) having first (top side of holder 38; para [0026]; Figs. 2-5) and second sides (bottom side of holder 38; para [0026]; Figs 2-5) and an opening (hole 44, para [0026]; Fig. 4) formed there through (as shown 
an arm (first leg 64, second leg 66; para [0031]-[0032]; Fig. 5) elongated along a second axis (fig. 5 showing each first leg 64, second leg 66 being elongated along an axis of the first leg 64, second leg 66), the arm (first leg 64, second leg 66; para [0031]-[0032]; Fig. 5) having a first end affixed to the holder body (right and left portions of holder 38; Fig. 4 illustrates the first leg 64 and the second leg 66 affixed to the holder body) and a second end affixed to the base (first concave abutment 68, second concave abutment 70; Fig. 2 illustrates the legs 64 and 66 (arms) attached to holder 38 at one end and the base 68 and 70 at the other end).
Lorch fails to explicitly disclose wherein the active device further comprises, at its arm, a data-recording unit containing an optical system with a field-of-view (FOV) defined to cover and include a tip of the nozzle, when the dispenser is retained at the opening.
In a similar art, Eaton teaches systems for monitoring medical drop delivery (Title; para. 0002) and teaches wherein an active device (embodiment 100, para [0031]; fig. IB, the embodiments 100, 500 are referred to as Eye-Drop Application Monitor (EDAM) and are shown in cooperation with a container 110 filled with eye drops, para. 0033) further comprises, at its arm (second frame element 102; para [0031]; Fig. 1A-1B, and 2), a data-recording unit (camera 106) containing an optical system (at camera 106, para [0033]-[0036]; fig. IB, a camera 106 that is optionally equipped with a micro-optical system including a lens, para. 0034) with a field-of-view (FOV) (the position of the video camera and lens are generally such that the tip of the drop 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lorch with the teaching of Eaton for the purpose of better enabling physicians to have a direct understanding of a patient's drug regimen adherence as taught in para [0038] of Eaton.
Regarding Claim 2, modified Lorch discloses the set of devices according to claim 1, wherein one or more of the following conditions is satisfied: 
2a) wherein, for every device in the set: 
the base is arcuately shaped (para [0031] teaches the first abutment 68 (base) is formed by a first inside 72 and first outside 74 members having generally short bar shapes that intersect at a first apex point 76 to establish the inverted “v” shape) and dimensioned to fit above and in contact with a user's nose bridge (as illustrated in Fig. 1); 
such device is dimensioned such that, when the base is on a user's nose bridge, the first axis passes through or around an eye of the user (as illustrated in Fig. 1 when the base (first abutment 68) is placed on the nose of the user the bottle support axis 46 passes through the eye); and 
the opening (hole 44; para [0026]; Fig. 2 and Fig. 4) has a cross-section in a plane transverse to the first axis, the cross-section being one of 

2b) wherein at least one of a length of the arm and an inclination of the arm with respect to the base is adjustable to position the first axis to pass through or around an area of a user's eye once the base is disposed on a user's nose bridge; 
2c) the second axis (fig. 5 showing each first leg 64, second leg 66 being elongated along an axis of the first leg 64, second leg 66) is inclined (as shown in fig. 5) with respect to the first axis (bottle support axis 46, wherein the second axis is inclined with respect to the first axis is chosen; para [0031] states the legs are predominately axially from a first side edge 60 for the collar teaching there is at least a partial leg incline).
Regarding Claim 3, dependent from claim 1, modified Lorch discloses the claim limitation wherein one or more of the following is satisfied: 
3a) at least one device in the set comprises a wing portion affixed to the arm at a point between the holding body and the base and extending from the arm along an axis that is transverse to a reference plane, the reference plane containing the first and second axes; and
3b) for each device in the set, the base is curved in a plane containing the first axis, while a cross-section of the opening, defined in a plane perpendicular to the first axis, has one of (a) a curvature in a plane perpendicular to the bore axis, and (b) a closed perimeter; and 

3d) wherein the holding body (holder 38; para [0026]; Fig. 2) is a cuboid (Fig. 2 illustrates holder 38 is a cuboid and para [0026] states “According to one illustrated method, the bottle 16 is secured in the holder 38 via a collar 40 and grip 42 features. In this specific example, the collar 40 has a four-cornered plate shape and each corner is formed with a generous round-over to provide a smooth, comfortable tactile feel when handled.” A cuboid is defined by Wikipedia as a convex polyhedron bounded by six quadrilateral faces.  A picture of a rectangular cuboid is illustrated and is similar to holder 38.).
Regarding Claim 4, modified Lorch discloses the set of devices according to claim 1, wherein a structural configuration (as shown in fig.1) of the active device (at first concave abutment 68) and a structural configuration (as shown in fig. 1) of the passive delivery device (at second concave abutment 70) are substantially the same (as shown in fig. 1).  Lorch fails to explicitly disclose wherein the structural configuration is with an exception of the data-recording unit present at the arm of the active device.
In a similar art, Eaton teaches systems for monitoring medical drops (Title; para. 0002) and teaches wherein a structural configuration (as shown in fig. IB) is with an exception of a data-recording unit (camera 106) present at an arm (second frame element 102; para [0031]; Fig. 2) of an active device ((embodiment 100, para [0031]; Fig. IB, para [0031] teaches the embodiments 100, 500 are referred to as Eye-Drop Application Monitor (EDAM) and are shown in cooperation with a container 110 filled with eye drops.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lorch 
Regarding Claim 5, dependent from claim 1, Lorch discloses the claim limitation of a set of devices.
Lorch fails to explicitly disclose wherein the active device further comprises one or more of 
5a) a programmable computer-readable processor in operable cooperation with tangible non-transient storage medium, the processor configured to acquire optical data that have been collected by the data-recording unit and that represent a scene at a target region; and 
5b) a sensor system configured to wirelessly communicate with a programmable electronic circuitry to produce a record of time schedule of actual use of the active device that has been equipped with the dispenser, for drop delivery into the target region. 
In a similar art, Eaton teaches systems for monitoring medical drops (para. 0002) and teaches wherein an active device (embodiment 100, Fig. 1A-IB) further comprises one or more of:
 a programmable computer-readable processor (at base unit 104; para [0033]; Fig. IB; para [0033] teaches a base unit 104, configured as a holder for... auxiliary hardware [such as electronic circuitry and/or programmable processor and/or tangible storage medium] are required for operation of the embodiment 100) in operable cooperation with tangible non-transient storage medium (at base unit 104, para [0035]; fig. IB, para [0033] teaches a base unit 104, configured as a holder for. .. auxiliary hardware such as electronic circuitry and/or programmable processor and/or tangible storage medium required for operation of the embodiment 100, para. 0035), the processor (at base unit 104) configured to acquire (through electrically conductive member 108; para [0035]; Fig. 1B illustrates the conductive member 108 is connected to the base unit 104 where the processor is located and the camera 106) optical data that have been collected by a data-recording unit (camera 106) and that represent a scene at a target region (the eye receiving drops in Fig. 6);

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lorch so that the active device includes a programmable computer-readable processor and sensor system of Eaton for the purpose of better enabling physicians to have a direct understanding of a patient's drug regimen adherence as taught in para [0038] of Eaton.
Regarding Claim 6, dependent from claim 1, Lorch fails to explicitly disclose wherein an optical axis of the optical system intersects the first axis at a target region.
In a similar art, Eaton teaches systems for monitoring medical drop delivery (Title; para [0002]; Eaton teaches wherein an optical axis (axis of camera 106, Fig. 1B) of an optical system (camera 106; Fig 1B illustrates the angle, a ̊, at which camera 106 is positioned from a target, the eye to receive drops as shown in Fig. 6) intersects a first axis (axis of container 110 or nozzle 110a) at a target region (the eye to receive drops as illustrated in Fig. 6).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to which the claimed invention pertains to modify Lorch with the teaching of Eaton teaching the optical 
Regarding Claim 7, dependent from claim 6, Lorch fails to explicitly disclose the claim limitation wherein the optical axis intersects the first axis at an acute angle, the acute angle being an internal angle of a triangle defined by the first axis, second axis, and optical axes.
In a similar art, Eaton teaches systems of monitoring the delivery of medical drops (Title; para. 0002) and teaches wherein an optical axis (axis of camera 106, Fig.1B) intersects a first axis (axis of container 110) at an acute angle (angle a, Fig. IB, para [0031] teaches the second frame component 102 is generally disposed at an angle a with respect to the first frame component 101, this angle a can range from about 60 to about 200 degrees), the acute angle (angle a; Fig. 1A and 1B)) being an internal angle of a triangle defined by the first axis (axis of container 110; Fig. 1A and 1B), a second axis (axis of second frame element 102), and optical axes (axis of camera 106).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill to which the claimed invention pertains to modify Lorch with the teaching of Eaton wherein the optical axis intersects the first axis at an acute angle as describe above for the purpose of better providing a desired angle to an eye-drop application monitor as taught in para. [0031] of Eaton.
Regarding Claim 8, modified Lorch discloses the set of devices according to claim 1, wherein each of the active (at first concave abutment 68, fig. 1) and passive devices (at second concave abutment 70) dimensioned such that, when the dispenser (eye drop bottle 16) is retained in the opening (hole 44, fig. 2) with the nozzle (at dispensing tip 36) directed along the first axis (bottle support axis 46) and away from the holder body (right and left portions of holder 38), a target region (at first eye 18, second eye 20, fig. 1) for delivery of a drop of the liquid contained in the dispenser (eye drop bottle 
In a similar art, Eaton teaches systems of monitoring the delivery of medical drops (Title; para. 0002) and teaches wherein a FOV (para [0031] teaches the position of the video camera and lens are generally such that the tip of the drop bottle is within the field of view of the video image) is defined to cover and include a target region (the eyes of the user as illustrated in Fig. 6).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the eye drop apparatus of Lorch with the teachings of Eaton such that the FOV is configured to cover and include the target region for the purpose of better enabling physicians to have a direct understanding of a patient's drug regimen adherence as taught in para [0038] of Eaton.
Regarding Claim 9, dependent from claim 8, Lorch discloses the claim limitation wherein the first axes (bottle support axis 46, fig. 1) passes through the target region (first eye 18. second eye 20; Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781